Porter, J.
delivered the opinion of the court. The defendant in this case assigns as error, on the face of the record, evidence introduced by himself on the trial of the cause.
Errors, in fact, can only he corrected in this tribunal, by bringing up all the evidence taken in the inferior court; and the appellant cannot make his neglect in doing so, a ground for relief in another shape.
We have doubled, whether it was not our *306duty to affirm the judgment of the court below with damages; but as the testimony on which the error is alleged appears, by answers to interrogatories, it is not clear but the defendant may have thought himself entitled to relief in this way.
West’n District.
Sept. 1822.
Thomas for the plaintiff, Bullard for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.